[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The weekly support order of the plaintiff is modified down from $75 per week per child to $50 per week per child to reflect additional expense the plaintiff is now required to incur personally for payment of health insurance for the children, which was paid by his former employer at the time of the dissolution, and to reflect the increase in the defendant's income.
This modification is effective as of August 31, 1994, taking into account lessening of the defendant's income, while the children were not in school during the summer.
Flynn, J.